Citation Nr: 0609964	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  96-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
pain.

2.  Entitlement to service connection for a rectal condition.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for jaw pain.

6.  Entitlement to service connection for bleeding gums.

7.  Entitlement to service connection for neck pain.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for pain in the 
shoulders.

10.  Entitlement to service connection for colonic polyps.

11.  Entitlement to an increased rating for right ear hearing 
loss, rated 10 percent disabling.

12.  Entitlement to an initial compensable rating for a right 
knee disability, effective March 1973.

13.  Entitlement to an initial compensable rating for a left 
knee disability, from March 1973.

14.  Entitlement to an initial compensable rating for 
condyloma acuminata, from March 1973.  

15.  Entitlement to an increased rating for a skin condition, 
rated 10 percent disabling.

16.  Entitlement to an initial compensable rating for 
allergic rhinitis, from March 1973.

17.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

18.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1970 to 
March 1973 and from November 1990 to August 1991.  He also 
had service in the National Guard.

This matter comes before the Board of Veterans' Apeals 
(Board) from February 1995, February 1996, and August 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
claim has been transferred to the jurisdiction of the New 
York, New York, RO.

The Board notes that in May 1998, the veteran filed a notice 
of disagreement with the August 1997 rating decision.  As of 
May 1, 2004, a statement of the case (SOC) had not yet been 
issued.  In a letter dated in May 2004, the veteran notified 
the RO that due to an emergency, he had to leave the country 
until the end of the year.  He also asked that if any further 
medical appointments were necessary, such appointments be put 
on hold until his return to the United States.  Immediately 
thereafter, also in May 2004, the RO issued a SOC.  The 
veteran's VA Form 9 was not received until September 2004.  

While the veteran's VA Form 9 was not submitted within the 
required 60-day time-period after the issuance of the SOC, 
given the circumstances in this case, the Board will accept 
the VA Form 9 as timely.  Here, it took the RO approximately 
six years from the date of disagreement to issue the SOC.  
The SOC was issued right after the veteran notified the RO 
that he was leaving the country.  His statement that he was 
leaving the country and his request to delay any appointments 
will be construed also as a request for delay in filing any 
required documents.  And, given the circumstances, it is a 
reasonable request which should be granted.  It is noted that 
he was hospitalized in August and September 2004.  His VA 
Form 9 was received shortly after his release from 
hospitalization.  Under the facts of this case, the Board 
finds that the VA Form 9 should be accepted as a timely 
substantive appeal.    

The veteran has raised the issues of entitlement to service 
connection for a left ear condition (left ear pain), pain in 
the hips, legs, arms, hands, and fingers, left eye infection, 
as well as diabetes mellitus, a heart disorder, and a 
prostate disorder.  These are not currently before the Board 
and are referred for any appropriate action.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudications system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims by Smith.  The 
specific claims affected by the stay include all claims in 
which a claim for compensation for tinnitus was filed prior 
to June 13, 2003, and a disability rating for tinnitus of 
greater than 10 percent is sought, as in the present case.  
Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACTS

1.  Service connection for back pain was denied by the RO in 
January 1993.

2.  Evidence submitted since that rating decision bears 
directly and substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

A January 1993 rating decision denying service connection for 
back pain is final.  Evidence received since the January 1993 
rating decision is new and material.  38 U.S.C.A. §§ 7105, 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 
38 U.S.C.A. § 5103(a); 38 C.F.R. §3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The case of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (March 6, 2006) also addresses these provisions.  
Because of the favorable decision in this case, any failure 
on the part of VA to fully comply these regulations is 
harmless error.  

The record indicates that a January 1993 rating decision 
denied the appellant's claim for service connection for back 
pain.  That decision was not appealed and is final.  38 
U.S.C.A. § 7105.  In order to reopen the claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001). 

In the present case, the January 1993 denial was based on the 
lack of any objective findings of a disorder of the back.  
Current medical records, however, show objective evidence of 
degenerative disc disease.  Under the governing regulation, 
this constitutes new and material evidence and is sufficient 
to reopen the claim.    


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for back pain, and 
the claim is reopened. 


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  This 
decision held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of an increased rating claim, including claims 
for TDIU, and the effective date of an award.  Because this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran.

There are many problems with this case.  Some of which should 
have been resolved decades ago.  In September 1973, the 
veteran was awarded service connection and assigned 
noncompensable ratings for a bilateral knee disorder and 
condyloma acuminata.  Service connection for vasomotor 
rhinitis was denied.  The veteran appealed the RO's decision 
as to the assignment of 0 percent ratings for the knees and 
the condyloma acuminata.  In November 1973, service 
connection for vasomotor rhinitis was granted and a 
noncompensable rating assigned.  A statement of the case was 
issued only addressing the issues regarding the knees and the 
condyloma acuminata, and the veteran filed a timely 
substantive appeal.  In that substantive appeal, he also 
indicated his dissatisfaction with the denial of a 
compensable rating for vasomotor rhinitis.  The Board 
construes his statements concerning the rhinitis as a notice 
of disagreement.  Where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case. 38 C.F.R. § 19.26 (2005).  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Regarding the remaining issues, a substantive appeal is the 
final step that a veteran must take in order for his claim to 
be forwarded to the Board.  No other action is required of 
him.  Because the veteran timely filed a substantive appeal 
as to the denial of compensable ratings for the knees and the 
condyloma acuminata, those issues remain open to this day, 
beginning from the date of the original award.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It does not appear that the veteran's complete service 
medical records for his period of service from November 1990 
to August 1991 have been obtained.  Although as recently as 
March 2004 attempts have been made to obtain these records, a 
April 2004 response from the National Personnel Records 
Center suggested that the RO address the request to CODE 11, 
and warned against using incorrect PIES codes.  It appears 
that no further action was undertaken at the RO.  An 
additional attempt to obtain those records is to be 
conducted.

A September 2004 letter from the New York Harbor Healthcare 
System indicates that the veteran was an inpatient at the 
Brooklyn VA Medical Center (VAMC) in August and September 
2004.  Records of this hospitalization have not been 
obtained.  The RO should take the appropriate measures to 
obtain these records and associate them with the claims 
folder.  

In his notice of disagreement, received in May 1998, the 
veteran reported that he was receiving treatment at the 
Brooklyn VAMC.  In a March 2003 statement, he stated that he 
had received treatment at the VA Hospital at Ft. Hamilton, 
Brooklyn, New York.  He also reported that he was receiving 
treatment at the Manhattan VAMC.  The RO has obtained VA 
treatment records dated between February 2000 and September 
2003.  The RO must obtain any outstanding post-service VA 
medical records and associate them with the claims file.  

Once all of the above have been obtained and associated with 
the claims file, the RO is to schedule the veteran for 
appropriate VA examinations to determine the date of onset 
and etiology of the disorders for which service connection is 
sought.  In this regard, the Board notes that VA examinations 
were conducted in 1996 and 2004.  However, these examinations 
do not adequately address the question of etiology.  

The veteran should also be examined to determine the severity 
of his skin disorder, bilateral knee disability, and allergic 
rhinitis as the VA examination of record are not adequate.  
With regard to the skin disorder, the record indicates that a 
January 1993 rating decision considered the issue of 
entitlement to service connection for skin rash, and awarded 
service connection for acne.  Subsequent rating decision has 
described the skin condition as dermatitis and nevi, formerly 
rated as acne, claimed as black spots on feet, face and 
stomach.  The medical evidence of record notes numerous 
diagnoses and further clarification as to the nature and 
severity of the skin conditions is necessary.  Further, the 
veteran's skin examination is not in accordance with the 
current rating criteria.  Thus, additional VA dermatological 
examination is necessary.  

With regard to the knees, the examinations of record do not 
adequately address the principles set forth in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  Further, it does not 
appear that the September 1996 MRI findings were considered 
on VA examination in 1996.  Proper examination of the knees 
was not conducted on subsequent VA examination.  Thus, 
additional VA examination of the knees is necessary.  

With regard to the allergic rhinitis, the VA examination of 
record does not address all criteria required under the 
regulation (e.g., the 2004 VA examination does not indicate 
whether or not there are any polyps).  Thus, additional VA 
examination in accordance with the current rating criteria is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
including service department and private 
health care providers, who treated the 
veteran for any of the disabilities at 
issue since 1973.  Among the records 
should be reports from the Manhattan and 
Brooklyn VA medical facilities.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  The RO should take the appropriate 
steps to obtain the veteran's service 
medical records for his second period of 
service, as well as any medical records 
from his periods of reserve status from 
official sources, and associate such 
records with the claims file.  If the RO 
becomes aware of the existence of any 
additional records, or if the veteran 
identifies any additional records, which 
have not been associated with the claims 
file, the RO is to take the appropriate 
steps to obtain such records.  If, after 
making reasonable efforts, the RO is 
unable to obtain any identified records, 
the RO must specifically indicate all 
attempts that were made to locate the 
records, and indicate that any further 
attempts to locate or obtain such records 
would be futile.  The RO must then notify 
the claimant of the following:  (a) the 
specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
claimant must then be given an 
opportunity to respond. 

4.  Once all outstanding pertinent 
records have been obtained and associated 
with the claims file, the veteran should 
be scheduled for appropriate VA 
examinations to determine the date of 
onset and etiology of hypertension, 
rectal condition, fatigue, headaches, jaw 
pain, bleeding gums, neck pain, back 
pain, shoulder pain, and colonic polyps.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
each physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
each examination report.  Each examiner 
is to state whether it is at least as 
likely as not (50 percent probability or 
more) that each such disorder was first 
manifested during service, or was caused 
by disease or injury incurred in service.  
The examiners should specifically 
indicate whether the condition is 
considered an undiagnosed illness caused 
by Persian Gulf service.  Each examiner 
must provide a clear and complete 
explanation for each finding and opinion 
expressed.

5.  The veteran should also be scheduled 
for VA examinations to determine the 
severity of his allergic rhinitis, 
bilateral knee disorder, and skin 
disorder.  Prior to the examination, the 
claims folder must be made available to 
each physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
each examination report.  The examiner is 
to provide a detailed review of the 
veteran's history, current complaints, 
and the severity of allergic rhinitis, 
bilateral knee disorder, and the skin 
disorder.  The examiner must provide a 
clear explanation for each finding and 
opinion expressed.  Concerning the knees, 
the physician should indicate whether 
there is functional loss due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, or greater 
limitation of motion due to pain on use, 
including use during flare-UPS, and 
provide reasons for any opinion rendered.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  A statement of the case is to be 
provided the veteran regarding the issue 
of a compensable rating for vasomotor 
rhinitis, effective March 1973.

8.  Thereafter, following any other 
appropriate development, to include any 
additional VA examinations or opinions 
which may become necessary, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and provide a 
Fenderson analysis for the issues of a 
compensable rating for a right knee 
disorder, a left knee disorder, condyloma 
acuminata, and vasomotor rhinitis 
beginning in March 1973, the effective 
dates of the original award.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  He and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


